IN THE MATTER OF LARRY EDWIN ROSENBARGER, a child under the age of 18 years.
No. 19,032
Comes now the appellant and shows the court that it appears on the face of the record in this appeal that the petition to have the said Larry Edwin Rosenbarger made a ward of the Juvenile Court of Marion County, Indiana, was not signed by the probation officer of said court and thus the formal jurisdiction of the subject matter of this action was not acquired by the Juvenile Court of Marion County. This court said in Shupe v. Bell (1957), 127 Ind. App. 292, 141 N. E. 2d 351: “Under the acts of 1954 the legislative intent that to acquire formal jurisdiction of the subject matter it is necessary for the petition to be filed by the probation officer under the order of the said Juvenile Court.” This was said in connection with a petition to make a minor child a ward of the Juvenile Court, Elkhart *498County, Indiana, and under the authority of that case the judgment herein is reversed and the trial court is directed to set aside its judgment making said Larry Edwin Rosenbarger a ward of that court.
H. L. Crumpacker Chief Judge
Note. — See Supreme Court opinion transferring cause reported in 141 N. E. 853.
(Not unofficially reported)